Citation Nr: 0613571	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1975.  He also had service in the Army Reserve from 
November 1975 to January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 2005, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned at the RO. A 
transcript of that hearing is contained in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), and 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Furthermore, 
in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

The RO denied service connection for a left knee disorder by 
rating decision in October 1976.  It is clear from the 
discussion in the rating decision that the RO denied service 
connection for a left knee disorder on the basis that the 
enlistment examination revealed a left knee surgical scar 
from a pre-service left knee operation.  The veteran reported 
a left knee problem from the age of two, and undergoing a 
medial meniscectomy at age eight.  He reported that the left 
knee was injured in service when the tail section of an 
aircraft fell across his knees in 1974.  However, in October 
1976, the service medical records did not reveal any left 
knee injury.  In addition there was no evidence in October 
1976 that the pre- existing left knee condition had been 
aggravated by service.  Hence, in October 1976, service 
connection for a left knee disorder was denied because the 
evidence showed a history of a left meniscectomy prior to 
service, and the evidence failed to reveal any chronic knee 
disability or other acquired change of the knee during 
service, which would show an increase in severity of 
symptoms. Thus, the evidence necessary to reopen the 
veteran's claim is evidence that tends to show that the 
appellant incurred a superimposed left knee disorder in 
service, or evidence that a pre-existing left knee disorder 
was permanently worsened in service.  Notice of this has yet 
to be provided.  Hence, further development is needed.

Finally, given that this claim was presented in May 2001, the 
veteran must be provided notice of 38 C.F.R. § 3.156 (2001).  
The April 2004 supplemental statement of the case erroneously 
provided the appellant with notice of the regulation that 
applies to claims filed after August 29, 2001.

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  Pursuant to Dingess and Kent, the RO 
is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence; to establish a 
disability rating; and, to establish 
effective date for the claim on appeal.  
The RO must take into account the correct 
definition of "new and material" evidence 
required to reopen his claim.  In this 
regard, 38 C.F.R. § 3.156(a) (2001) is 
applicable, and the appellant must be 
provided notice of that older regulation.

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers, VA and non-VA, who 
have not previously been identified and 
who treated or examined the veteran for a 
left knee disability.  Further, the 
veteran should identify, or submit 
evidence from any health care provider 
who will opine that it is at least as 
likely as not, i.e., there is at least a 
50/50 chance, that the appellant's left 
knee disorder was incurred or aggravated 
in-service.  After the veteran has signed 
any appropriate releases attempts to 
secure any pertinent records should be 
made.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
may be provided an opportunity to obtain 
and submit those records for VA review.  
All records obtained should be associated 
with the claims file.

3.  After the foregoing, the VBA should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess and Kent, have been satisfied.  
If the benefit sought on appeal is not 
granted, the RO must issue a supplemental 
statement of the case, which includes 
notice of 38 C.F.R. § 3.156 (2001), 
review of all new evidence submitted, and 
afford the veteran the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

